Citation Nr: 1130317
Decision Date: 08/16/11	Archive Date: 12/06/11

DOCKET NO. 08-00 218A	)        DATE AUG 16 2011

On appeal from the Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1. Entitlement to an initial schedular rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating for individual unemployability (TDIU).

REPRESENTATION 

Appellant represented by:   Disabled American Veterans

ATTORNEY FOR THE BOARD

Donna D. Ebaugh

INTRODUCTION

The Veteran served on active duty from November 1966 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the RO in St. Petersburg, Florida.

The Board notes that the RO initially regarded the Veteran's substantive appeal dated in January 2008 as untimely but subsequently accepted the substantive appeal as timely per an extension request that was also received outside of the appeal period. As the RO has waived the timeliness of the Veteran's substantive appeal and the authority to consider an untimely appeal is within the Board's purview, the Board will also waive the timeliness of the substantive appeal. See, e.g., Percy v. Shinseki, 23 Vet. App. 37 (2009) (statute governing processing of appeals of VA claims is clear on its face that Board may within its discretion accept jurisdiction over an appeal even in the absence of a timely substantive appeal; filing of a timely substantive appeal is not a "jurisdictional" requirement). See also, Rowell v. Principi, 4 Vet. App. 9, 17 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

A review of the record reveals that additional evidentiary development is required before the issue of entitlement to an increased rating for the Veteran's service-connected psychiatric disability is ready for Board adjudication. 38 C.F.R. § 19.9 (2010). Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

In particular, the Veteran's last medical examination for VA Compensation and Pension purposes occurred in November 2006, VA's duty to assist includes the

-2-

conduct of a thorough and comprehensive medical examination. Robinette v. Brown, 8 Vet. App. 69 (1995). When available evidence is too old for an adequate evaluation of a veteran's current condition, VA's duty to assist includes providing a new examination. Weggenmann v. Brown, 5 Vet. App. 281 (1993). Although the Veteran's last VA examination is not necessarily stale in this case, the Veteran, through his representative, has indicated that his condition has worsened since the date of the latest examination. See, e.g., Statement of Accredited Representative, September 2009. He has also submitted reports from a private psychiatrist that strongly suggest that the symptoms of his PTSD have worsened.

As the Board is therefore unable to make an accurate assessment of the Veteran's current condition on the basis of the evidence currently of record, the Veteran must be afforded a new examination.

Next, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. Here, private treatment records from a psychologist, Dr. O., have indicated that the Veteran may be unemployable due to his PTSD.

Specifically, in March 2008, Dr. O. opined that the Veteran could not perform a normal workday or workweek without manifesting grossly disruptive psychological symptoms which result in behavioral extremes. Further, Dr. O. continued that he is incapable of working within the proximity of others without high distractibility or interact with others without being distracting. He cannot perform vocational responsibilities with sustained focus and concentration and remain consistent within psycho-social and vocational environments because of behavioral extremes. He is not capable of adherence to socially appropriate behaviors and demonstrates rapid and extreme psychological decompensation with minimal transient stress. Then, in July 2009, Dr. O. opined that the Veteran remained incapable of sustained, competitive employment secondary to "the psychological sequelae of his anxiety disorder."

-3-

In contrast, the Board also notes that at the November 2006 VA examination, the Veteran reported that he was unemployed due to a physical disability regarding an ankle injury that he sustained on the job while he was a supervisor for a safety space program for 12 years. He is also in receipt of Social Security Disability benefits due to his physical injury. Further, in November 2006, the Veteran denied that his unemployment was due to the effects of his mental disorder.

Thus, the Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his continued increased-rating claim pursuant to Rice. Given the evidence of record demonstrating that the Veteran may be unemployable as a result of his service connected disabilities, the Board has little choice but to Remand this matter to afford the Veteran a VA examination. The Board also notes that the Veteran has not received notice pursuant to the VCAA as it pertains to his claim for TDIU. As such, the RO should additionally provide the Veteran with adequate notice under the VCAA.

Accordingly, the case is REMANDED for the following action:

1.	Review the claims file and ensure that all notification
and development action, required by the VCAA is
completed. In particular, the RO should ensure that
notification is provided regarding requirements and
development procedures necessary to substantiate a
claim for TDIU.

2.	Once the foregoing development has been
accomplished to the extent possible, and any identified
records have been associated with the claims file, the
Veteran is to be scheduled for a VA mental disorders
examination to determine the severity of his PTSD. All
indicated tests and studies are to be performed. The
claims folder must be made available to the
psychiatrist or psychologist conducting the
examination for review of the case. A notation to the

-4-

effect that this record review took place should be included in the report of the examiner.

The examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD. The examiner must conduct a detailed mental status examination. The examiner is also requested, if possible, to determine and specifically list all symptoms as well as the levels of social and occupational impairment experienced by the Veteran that are attributable to his PTSD. The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner should also comment on the effect of the Veteran's PTSD on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disability alone is of such severity to result in unemployability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

-5-

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected PTSD on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience. The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

3. Upon completion of the above, readjudicate the issues on appeal. The RO/AMC must consider whether the Veteran's claims for an increased rating for PTSD should be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of an extraschedular rating.

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration.

-6-

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369(1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

-7-





